Name: Council Regulation (EEC) No 2892/83 of 17 October 1983 amending Regulation (EEC) No 2958/82 laying down special measures in respect of olive oil producer organizations for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10. 83 Official Journal of the European Communities No L 285/11 COUNCIL REGULATION (EEC) No 2892/83 of 17 October 1983 amending Regulation (EEC) No 2958/82 laying down special measures in respect of olive oil producer organizations for the 1982/83 marketing year 1 . By way of derogation from the first indent of the first subparagraph of Article 5 (2) of Regulation No 136/66/EEC, during the 1982/83 and 1983/84 marketing years, production aid shall also be granted, on the basis of the quantity of olive oil produced, to growers who are members of a producer organization set up before 15 November 1982 and 15 October 1983 respectively, or as regards Greece, having complied, before those dates, with the formalities necessary for its setting up, which meets the following conditions ; 4. The first subparagraph of Article 2 (2) is replaced by the following : 'Producer organizations referred to in paragraph 1 shall , not later than 30 November 1982 in respect of the 1982/83 marketing year and 7 November 1983 in respect of the 1983/84 marketing year, submit an application to the competent authorities of the Member State concerned for verification that the conditions set out in paragraph 1 have been met.' ; 5 . Article 2 (3) is hereby replaced by the following : '3 . Producer organizations set up during the 1978/79, 1979/80, 1980/81 , 1981 /82 and 1982/83 marketing years under Regulations (EEC) No 2752/78 ('), (EEC) No 2377/79 (2), (EEC) No 2528/80 (3), (EEC) No 2989/81 (4) and this Regula ­ tion shall continue to benefit from the aid arrange ­ ments provided for in paragraph 1 . The said producer organizations shall, by 7 November 1983 at the latest, inform the Member State concerned of any amendment to their struc ­ ture which may have taken place since they were recognized. The Member State concerned shall :  on the basis of this information, verify whether the conditions set out in paragraph 1 continue to be met,  notify, no later than 28 November 1983, the Commission and the producer organizations concerned of the outcome of these verifications. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (3), as last amended by Regulation (EEC) No 1413/82 (4), provides that, with effect from the 1983/84 marketing year, production aid for olive oil will be granted to growers who are members of a recognized producer group, on the basis of the quantity of oil actually produced ; Whereas, because of delays in implementing the arrangements laid down in the said Regulation, producer groups and associations thereof cannot be recognized in time to apply the arrangements in ques ­ tion on 1 November 1983 ; whereas, accordingly, application of the arrangements should be deferred until the beginning of the 1984/85 marketing year and the measures applied with regard to olive oil producer organizations during the past marketing years should be retained for the 1983/84 marketing year ; whereas, therefore, Regulation (EEC) No 2958/82 (*) should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2958/82 is hereby amended as follows : 1 . In the title of the Regulation, 'the 1982/83 market ­ ing year' is replaced by 'the 1982/83 and 1983/84 marketing years' ; 2 . In Article 1 ( 1 ), '1 November 1983' is replaced by '1 November 1984'; 3 . The introductory sentence of Article 2 ( 1 ) is replaced by the following : (') OJ No L 331 , 28 . 11 . 1978 , p. 8 . (2) OJ No L 274, 31 . 10 . 1979 , p. 1 . (3) OJ No L 259, 2. 10 . 1980, p. 1 . (4) OJ No L 299, 20 . 10 . 1981 , p. 15.' (') OJ No C 249, 17. 9 . 1983, p. 3 . I1) Opinion delivered on 14 October 1983 (not yet published in the Official Journal). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (3) OJ No 172, 30. 9 . 1966, p . 3025/66. (4) OJ No L 162, 12. 6. 1982, p. 6 . 0 OJ No L 309, 5. 11 . 1982, p. 28 . No L 285/12 Official Journal of the European Communities 18 . 10 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 October 1983 . For the Council The President C. SIMITIS